WILLIAM J. LUNDSTROM, Corporation Counsel Outagamie County
You state that Outagamie County, pursuant to sec. 59.075, Stats., has created a county housing authority which is considering acquisition of 240 low income, elderly and family housing units in the county. Assuming the authority can comply with the federal standards, you inquire whether the authority may utilize the "Turnkey" construction method1 without the necessity of complying with the bidding requirements of sec. 66.40 (24), Stats. *Page 32 
I am of the opinion that it can.
A county is required to utilize competitive bids with respect to the construction of public works. See 56 OAG 181 (1967). I However, we are considering here a county housing authority, which by reason of secs. 59.075 and 66.40 (9), Stats., is a "public body and a body corporate and politic" separate and apart from the county. 62 OAG 303 (1973)
Section 66.40 (24), Stats., provides:
      "(24) Bids. When a housing authority has the approval of the council for any project authorized under sub. (9) (a) or (b), said authority shall complete and approve plans, specifications and conditions in connection therewith carrying out such project, and shall then advertise by publishing a class 2 notice, under ch. 985, for bids for all work which said authority must do by contract. The contract shall be awarded to the lowest qualified and competent bidder. Section 66.29 of the statutes shall apply to such bidding."
Section 59.075, Stats., permits county boards to create county housing authorities and subsection (1) provides:
      "(1) Sections 66.40 to 66.404 shall apply to counties,  except as otherwise provided in this section, or as clearly indicated otherwise by the context." (Emphasis added.)
A county housing authority would have to comply with the bidding requirements of sec. 66.40 (24), Stats., unless some other statute excepted it from that duty. Section 59.075 (4), Stats., is a statute of exception and provides:
      "(4) County housing authorities created under this section are urged to utilize those provisions of the federal housing laws whereby private developers may acquire land, build housing projects according to federal standards and turn them over to such housing authorities for due consideration." *Page 33
It is my opinion that where a county housing authority has the approval of the county board for any project authorized under sec. 66.40 (9)(a) or (b), Stats., which would include acquisition or construction of low income, elderly and family housing units, acquisition may be by the "Turnkey" construction method without the necessity of complying with the bidding requirements of sec. 66.40 (24), Stats., if the provisions of federal law are complied with.
BCL:RJV
1 The "Turnkey method" is a program under which a local housing authority contracts for completed housing to be produced by the developer on his own land or on land which authority may provide and upon completion of construction and the "turning over of the keys" to the authority, payment for the project is made by the authority. Lehigh Const. Co. v. Housing Authority of City ofOrange, 267 A.2d 41, 42, 56 N.J. 447 (1970).